Citation Nr: 0501488	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chloracne of the 
hands, face, head and feet, with scarring of the face and 
hands, as secondary to Agent Orange exposure.

2.  Entitlement to service connection for gallstones.

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
part denied the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal of February 2003, the veteran 
clarified the issues he wished to appeal, and requested a 
hearing before a member of the Board in Washington, DC.

A hearing was held before the undersigned Veterans Law Judge 
(VLJ) at the Board in Washington, DC in November 2004.  
Unfortunately the transcript of this hearing was lost or 
destroyed.  The veteran was advised of this situation and 
offered another opportunity to undergo a hearing in a 
November 2004 letter.  In December 2004, the veteran 
submitted a written response indicating that he wished to 
attend a hearing before a VLJ at the RO (Travel Board 
hearing).  In light of this development, a Travel Board 
hearing should be scheduled for him.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The VAMC should schedule the veteran for 
a Travel Board Hearing in connection with 
this appeal.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




